Opinion issued November 8, 2007
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00599-CV




IN RE CELIOUS BARNER III, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          By petition for writ of mandamus, relator, Celious Barner III, challenged the
trial court’s July 16, 2007, order for capias for his arrest.

          We deny the petition for writ of mandamus in Appellate Cause No. 01-07-00599-CV.
          PER CURIAM

Panel consists of Chief Justice Radack and Justices Alcala and Bland.